Citation Nr: 1528279	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2014 for the grant of an increased evaluation of 30 percent for service-connected chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a low back injury.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was afforded a hearing before the Board via live video teleconference before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript has been associated with the claims file.

In a May 2014 rating decision, the RO increased the Veteran's evaluation for service-connected COPD to 30 percent effective March 13, 2014.  At the April 2015 Board hearing, the Veteran initially indicated that he was withdrawing the issue of an increased evaluation for service-connected COPD, as he expressed satisfaction with the 30 percent evaluation.  However, the Veteran later clarified that he was not satisfied with the effective date of that 30 percent evaluation.  Thus, in light of the Veteran's intentions noted at the April 2015 Board hearing, the Board has construed the Veteran's appeal in that regard to encompass only a claim for an earlier effective date and, as such, the scope of the present inquiry shall be limited to that end.  The caption on the title page has been amended to reflect this finding.

A review of the Veteran's electronic claims file revealed a copy of the April 2015 Board hearing transcript.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issues of entitlement to service connection for a low back condition and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 10, 2010, the Veteran's COPD is found to have symptoms consistent with a forced expiratory volume in one second (FEV-1) of 56 percent to 70 percent predicted, or; forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 56 percent  to 70 percent, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 56 percent to 65 percent predicted as later confirmed in his March 13, 2014 pulmonary functions test (PFT).

2.  On April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a left ankle condition is requested.



CONCLUSIONS OF LAW

1.  An earlier effective date of April 10, 2010 is warranted for the assignment of a 30 percent rating for COPD. 38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.400, 4.7, 4.97, Diagnostic Code (Code) 6604 (2014).

2.  The criteria for withdrawal of the appeal for service connection for a left ankle condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the case here, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding claim for an earlier effective date for the Veteran's 30 percent evaluation for COPD, VA's duty to notify has been satisfied.

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file in December 2011.

The Board finds that the Veteran has been provided with adequate examinations for the Veteran's service-connected COPD.  Collectively, these examinations are adequate because they contain a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also address the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected COPD is rated as 10 percent disabling prior to March 13, 2014 and 30 percent disabling thereafter.  38 C.F.R. § 4.97, DC 6604.  A 10 percent evaluation is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  Id.  A 30 percent evaluation is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.  A 60 percent evaluation is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; the FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

PFT's are required to evaluate these conditions.  38 C.F.R. § 4.96 (1).  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (4).  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (5).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Id.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his current evaluation of 30 percent for COPD should go all the way back to the date of the initial claim.  In this regard, the Veteran has alleged and testified at his 2015 Board hearing that his symptoms have continued to worsen and that his condition has remained at the level of severity that was later confirmed via the provision of a PFT in the March 2014 VA examination.  The Veteran further noted that he did not have any PFT evidence upon which to rely from March 2010 until the March 2014 VA examination and that, therefore, deference should be afforded based upon his lay description of his symptoms, which are the same as what were described to the March 2014 VA examination when the PFT showed support for a 30 percent evaluation.

A review of the Veteran's outpatient treatment records shows that he has received continual treatment for his COPD throughout the appeals period.  This evidence includes several PFTs.  

The Veteran was provided with a PFT in July 2007.  It showed a pre-bronchodilatation percentage of 77 percent for FEV-1, 74 percent for FEV-1/FVC, and 93 percent for DLCO (SB) and a post bronchodilatation percentage of 83 percent for FEV-1 and 78 percent for FEV-1/FVC.

The Veteran was provided with a PFT in March 2010.  It showed a pre-bronchodilatation percentage of 73 percent for FEV-1, 74 percent for FEV-1/FVC, and 88 percent for DLCO (SB) and a post bronchodilatation percentage of 78 percent for FEV-1 and 76 percent for FEV-1/FVC.

The Veteran was provided with a VA respiratory examination in April 2010.  The examination showed that the Veteran had a diagnosis of COPD.  The Veteran complained of new onset wheezing, chest tightness, shortness of breath, and dry cough.  It was indicated that the Veteran has gone to urgent care clinics for the treatment of these symptoms several times throughout the years and that he has been prescribed Prednisone, a steroid, to treat.  The Veteran was not provided with a PFT at this examination.

The Veteran was provided with an additional VA respiratory examination in February 2014.  The examination showed that the Veteran had a diagnosis of COPD.  The Veteran requires daily inhalation bronchodilatation and anti-inflammatory medication.  The Veteran was provided with a PFT.  It showed a pre-bronchodilatation percentage of 60.2 percent for FEV-1, 80.5 percent for FEV-1/FVC, and 89.9 percent for DLCO (SB) and a post bronchodilatation percentage of 64.1 percent for FEV-1 and 84.4 percent for FEV-1/FVC.  The PFT showed a moderate obstructive defect.  It was noted that the functional effects of the Veteran's COPD resulted in an inability to perform any heavy work.


Analysis

COPD

Here, the date of receipt of the claim as determined by the RO was September 30, 2009.  There were no earlier informal claims noted in the record. Thus, under the general rule, the earliest possible effective date would be the date of the claim, as it was more than one year after service discharge and after the date that the entitlement arose.  38 C.F.R. § 3.400.

However, because the Veteran is claiming that a higher evaluation, and not service connection, is warranted earlier than March 13, 2014 for the 30 percent evaluation for COPD, the regulations regarding increased evaluations apply.  38 C.F.R. § 3.400 (o).  Under the regulation an increased evaluation is normally awarded for the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o) (2).  Here, because the Veteran's initial rating is already established, any earlier effective date for any subsequent increased evaluations can only go back to the initial effective date of service connection. 

In this case, there is no medical evidence of record that substantiates an entitlement to an evaluation of 30 percent, via PFT as required by the Rating Schedule, until the March 2014 VA examination.  In this regard, the Board notes the presence of only one other such PFT during the relevant appeal period and that was provided in March 2010, the results of which only support entitlement to a 10 percent evaluation, as the Veteran's  post bronchodilatation percentage of 78 percent for FEV-1 and 76 percent for FEV-1/FVC only fall within the range outlined by the rating schedule for such evaluation.   See 38 C.F.R. § 4.97, DC 6604.

However, in consideration of the Veteran's lay testimony regarding symptoms of new onset wheezing, chest tightness, shortness of breath, and dry cough as seen at his April 2010 VA examination as well as his testimony that his condition had worsened to the same level that he experienced when he was provided with a confirmatory PFT in March 2014, and despite the lack of the provision of additional PFTs during the time period in question, to no fault of the Veteran, the Board finds reasonable doubt should be afforded.  In presuming that the Veteran's symptom level was the same when he first described it as worsening in the April 2010 VA examination as it was when he was presented with a PFT in March 2014 for the first time since such documented instance of worsening, the Board notes that it is highly likely that, given those same symptom complaints, the Veteran would have had similar, if not the same findings, had a PFT been actually provided during the April 2010 VA examination.  The fact that such a test was not provided at the April 2010 VA examination, when it was actually required by the regulation for rating purposes, should not penalize the Veteran.  Therefore, in granting wide latitude and based upon the Veteran's documented symptoms in the April 2010 VA examination as compared to the symptoms and PFT provided in the March 2014 VA examination, the criteria for a 30 percent evaluation for service-connected COPD is deemed to be met from the date of that original examination, April 10, 2010.

The Board finds that at no time prior to April 10, 2010 were any increases in disability commensurate with the currently assigned disability ratings factually ascertainable.  While the Veteran has testified that he was also experiencing worse symptoms of his COPD all the way back to his date of claim in September 2009, such is not corroborated by the probative medical evidence of record.  In this regard, the closest PFT prior to his claim in July 2007, which showed a post bronchodilatation percentage of 83 percent for FEV-1 and 78 percent for FEV-1/FVC, would only meet the criteria for a 10 percent evaluation.  See 38 C.F.R. § 4.97, DC 6604.  Additionally, the last PFT provided after the Veteran's claim, but before the April 2010 VA examination, in March 2010 showed a post bronchodilatation percentage of 78 percent for FEV-1 and 76 percent for FEV-1/FVC, which again would only warrant a 10 percent evaluation.  Id.  Furthermore, the Veteran did not describe his worsened symptoms within the context of those prior PFTs.  Rather, the first indication that the Veteran's condition had worsened was only reflected in the April 2010 VA examination.  As such, the Board finds that the Veteran's Board hearing testimony has merely provided an inaccurate recollection of when his condition actually worsened, which may have become cloudier over time.  To this effect, the medical evidence of record is the best reflection of the contemporaneous effects of the Veteran's symptoms at the time they were happening and, thus, is more credible and, in turn, more probative on the issue of onset of worsened symptoms.  

Accordingly, the Board finds that the evidence only establishes that the Veteran's earlier effective date goes back to April 10, 2010, the date of the VA examination.   As the preponderance of the evidence is against a finding of any earlier effective date, the claim must be denied in that regard.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49 (1990).

Left Ankle Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for a left ankle condition, as indicated in a signed April 2015 statement, and, hence, there remain no allegations of errors of fact or law in this regard for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

An earlier effective of April 10, 2010 is granted for the assignment of a 30 percent rating for COPD, subject to the regulations governing payment of monetary awards.

The appeal for entitlement to service connection for a left ankle condition is dismissed.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a low back condition and sleep apnea.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Low Back

Here, the Veteran was provided with a VA orthopedic examination on April 2010 for his low back condition.  The examiner diagnosed the Veteran with severe degenerative disc disease of the lumbar spine with facet joint arthropathy.  The examiner considered the Veteran's statements that he injured his back during training in the military as well as considered the STRs reflecting complaints of low back pain.  The VA examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was less likely than not caused by or incurred in military service, as the in-service complaints were merely acute and there is no indication of a chronic condition, as the post-service outpatient treatment records do not reflect that the Veteran was ever seen for complaints of low back pain.

The April 2010 VA examination and opinion are considered competent medical evidence.  However, it appears that the VA examiner failed to consider all relevant evidence in this case.  At the outset, the examiner noted that the Veteran's claims file was unavailable for review.  Had the VA examiner obtained access to this claims file,  he would have seen that there were copious amounts of private medical records dating back to 2000 showing continual complaints and treatment for the lumbar spine.  As this was not available to the VA examiner at that time, his opinion is, thus, based upon a faulty premise and is, therefore, insufficient for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Additionally, the mere fact that there is no evidence of treatment in service is not a sufficient rationale for VA purposes.  See Nieves-Rodriguez v. Peak, 22 Vet App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Additionally, since the administration of 2010 VA examination, the Veteran has submitted additional private treatment records showing treatment for his lumbar spine.  In particular, treatment notes from the Veteran's physician, who had treated him since 2000, dated September 2010 and July 2011 indicated that there was a potential nexus of the Veteran's current lumbar spine condition to his military service by way of a history of pes planus in service which, when coupled with the requirement of marching in combat boots, led to a lumbar spine injury that has continued to its present manifestation.  The Board finds that, while this opinion is provided by a competent medical provider for the Veteran's low back condition, it is inadequate for rating purposes, as it does not contain a fully supported rationale for its ultimate conclusion.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2014).  Here the private examiner indicated that he was not certain of the mechanism by which the Veteran's pes planus could have resulted in the Veteran's back condition, but that there "may" be a relationship to pes planus or the wear of combat boots.  The Board finds that a further analysis of the way in which the Veteran's wear of combat boots resulted in a back injury needs to be provided.  This is particularly so considering that the Veteran's STRs are absent for any discussion of pes planus or complaints of foot pain, with the one exception of a left foot contusion suffered in an accident.

Accordingly, the Veteran should be provided with a new VA examination in order to determine the etiology of the Veteran's currently diagnosed degenerative disc disease of the lumbar spine.  The examiner should consider the Veteran's lay statements regarding onset of back pain in service and continuity to present.  Additionally, the examiner should consider the Veteran's post-service outpatient treatment records documenting treatment for his lower back, to specifically include the September 2010 and July 2011 opinions regarding a potential etiological relationship of the Veteran's current back disorder to any low back injury caused or aggravated by the wear of combat boots in training and/or, if found to be present at the time, any causation or aggravation by any in-service pes planus.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate.

Sleep Apnea

The Veteran was provided with a VA examination for his sleep apnea in September 2011.  At this examination, the examiner found that the Veteran had a diagnosis of obstructive sleep apnea.  He opined that the Veteran's currently diagnosed sleep apnea was less likely than not caused by or incurred in military service.  In support, the examiner provided that sleep apnea and COPD are unrelated disorders.  Additionally, the examiner opined that the Veteran's currently diagnosed sleep apnea was less likely than not caused by or aggravated by the Veteran's service-connected COPD.  In support, the examiner again provided that sleep apnea and COPD are unrelated disorders.  

The September 2011 examination and opinion are considered competent medical evidence.  However, the opinion is considered inadequate for a failure to provide a complete rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  It is unclear as to why the discussion of relationship between sleep apnea and COPD had anything to do with the issue of direct service connection without a more detailed analysis to provide such reasoning.  Furthermore, although such rationale is relevant to the issue of secondary service connection to COPD, it does not go far enough in explaining why, although sleep apnea and COPD are distinct illnesses, they cannot have a causal or aggravating effect on one another.

Additionally, the examination is inadequate because the examiner did not consider all of the relevant lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Here, the Veteran's spouse had submitted several lay statements, most recently in August 2011, the month before the VA examination, indicating that she had witnessed, during military service and thereafter, the Veteran having problems waking up "choking" and "gasping" for air.  These accounts have also been provided by the Veteran.

Accordingly, the Veteran should be provided with a new VA examination in order to determine the etiology of the Veteran's currently sleep apnea.  The examiner should consider the Veteran's lay statements regarding onset of symptoms in service and continuity to present.  Additionally, the examiner should consider the Veteran's wife's statements regarding the observations she had of her husband struggling to breath in his sleep.  These statements are to be considered credible for the purposes of the examination.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his low back condition.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability had its onset in service, or is otherwise the result of a disease or injury in service.  In particular, the examiner should consider the Veteran's post-service outpatient treatment records documenting treatment for his lower back, to specifically include the September 2010 and July 2011 opinions regarding a potential etiological relationship of the Veteran's current back disorder to any low back injury caused or aggravated by the wear of combat boots in training and/or, if found to be present at the time, any causation or aggravation by any in-service pes planus.  The examiner should also consider and discuss the Veteran's lay statements regarding his in-service onset of low back pain and assertions of continuity to present. The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate. 

3. The Veteran should be also afforded an appropriate examination in order to determine the diagnosis and etiology of his sleep apnea.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service.  In particular, should consider the Veteran's lay statements regarding onset of symptoms in service and continuity to present.  Additionally, the examiner should consider the Veteran's wife's statements regarding the observations she had of her husband struggling to breath in his sleep.  These statements are to be considered credible for the purposes of the examination.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


